DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebastian (EP 3,273,650 A1).

Regarding claim 1, Sebastian discloses a system comprising;
one or more processors; and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to;
discover a path from a first endpoint in a first cloud to a second endpoint in a second cloud (Fig. 2, para. 6, para. 35, Fig. 2 illustrates that first virtual machine [el. 216] to communicate with the second virtual machine [el. 226]);
determine runtime policy table capacities associated with nodes in the path; determine policy distribution and enforcement for traffic from the first endpoint to the second endpoint based on the runtime policy table capacities associated with the nodes in the path (para. 21-22, 25-26, the runtime policy capacities of the nodes such as Qos, performance, and resource consumption are determined);


Regarding claim 2, Sebastian discloses wherein the discovering the path further comprises determining a plurality of nodes in the path (Fig. 2, para. 21-22).

Regarding claim 3, Sebastian discloses wherein determining the runtime policy table capacities and the policy distribution and enforcement comprises: performing a runtime check on a respective policy table capacity of a subset of nodes from the plurality of nodes in the path (Fig. 2, para. 21-22, para. 25-26);
running a destination address of the second endpoint against one or more routing tables in the path leading to the node; and	fetching a widest subnet, in the path that includes a respective address of the node (para. 21-23, para. 25-27).

Regarding claim 4, Sebastian discloses wherein installing policies comprises installing a policy enabling traffic for the widest subnet, the policy being installed at one of the first endpoint, the second endpoint, or the node in the path (para. 21-23, para. 25-27).

Regarding claim 5, Sebastian discloses additional instructions stored in the at least one computer-readable storage medium which, when executed by the one or more processors, cause the system to: install, at the node, one or more filters which only allow traffic from the first endpoint to the 

Regarding claim 6, Sebastian discloses wherein the policy distribution and enforcement comprises a funnel enforcement installed at the first endpoint (para. 25-26, para. 28-29).

Regarding claim 8, the instant claim is analyzed with respect to claim 1.
Regarding claim 9, the instant claim is analyzed with respect to claim 2.
Regarding claim 10, the instant claim is analyzed with respect to claim 3.
Regarding claim 11, the instant claim is analyzed with respect to claim 4.
Regarding claim 12, the instant claim is analyzed with respect to claim 5.
Regarding claim 13, the instant claim is analyzed with respect to claim 6.
Regarding claim 15, the instant claim is analyzed with respect to claim 1.
Regarding claim 16, the instant claim is analyzed with respect to claim 2.
Regarding claim 17, the instant claim is analyzed with respect to claim 3.
Regarding claim 18, the instant claim is analyzed with respect to claim 4.
Regarding claim 19, the instant claim is analyzed with respect to claim 5.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Trigger et al. (US 2017/0026382 A1, hereinafter refers as Trigger).

	Regarding claim 7, Sebastian discloses all limitation of claim 1, 
	Sebastian does not explicitly disclose additional instructions stored in the at least one computer-readable storage medium which, when executed by the one or more processors, cause the system to: determine an age of one or more policies installed on at least one of the first endpoint, the second endpoint and one or more of the nodes in the path; and in response to the age of a policy being greater than a threshold age, removing the policy;
	Trigger teaches additional instructions stored in the at least one computer-readable storage medium which, when executed by the one or more processors, cause the system to: determine an age of one or more policies installed on at least one of the first endpoint, the second endpoint and one or more of the nodes in the path; and in response to the age of a policy being greater than a threshold age, removing the policy (para. 98, para. 128, age limiting policy);
	It would be obvious for one of ordinary skill in the art before the invention to modify Sebastian to include Trigger in order to deny the children users to access the inappropriate content.

Regarding claim 14, the instant claim is analyzed with respect to claim 7.
Regarding claim 20, the instant claim is analyzed with respect to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425